UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6809


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LATONYA EVETTE MOORE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:01-cr-00196-1)


Submitted:    August 20, 2009                 Decided:    August 27, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Latonya Evette Moore, Appellant Pro Se. Kevin Michael Comstock,
Assistant  United   States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Latonya Evette Moore appeals from the district court’s

order denying her motion to reduce her sentence under 18 U.S.C.

§ 3582(c)(2) (2006).       We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court. See United States v. Moore, No. 2:01-cr-

00196-1 (E.D. Va. filed Mar. 21, 2008; entered Mar. 24, 2008).

We   dispense   with    oral   argument   as   the   facts   and   legal

contentions are adequately addressed in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                   2